This article 78 proceeding challenging respondent’s finding of a willful rent overcharge was dismissed on the ground that petitioner did not file a petition for administrative review within 35 days after issuance of respondent’s order (9 NYCRR 2529.2), and therefore failed to exhaust its administrative *445remedies. The IAS court rejected petitioner’s denial of receipt of respondent’s order, finding that respondent presented sufficient proof that the order was mailed in the regular course of business. Proof that a regular office practice and procedure is followed with respect to mailings raises a presumption of receipt that cannot be rebutted by a bare denial of receipt (Nassau Ins. Co. v Murray, 46 NY2d 828). Such a presumption was raised here by respondent’s affidavits from mailroom personnel and the mailroom supervisor attesting to the deposit of orders in a United States Post Office mailbag, which is sealed and taken to an officially designated area under exclusive care of the postal service. Petitioner’s failure to rebut the presumption required dismissal of this article 78 proceeding for failure to file an administrative appeal in timely fashion (Matter of Kaplen v New York State Div. of Hous. & Community Renewal, 131 AD2d 483). We have considered petitioner’s remaining arguments and find them to be without merit. Concur — Sullivan, J. P., Milonas, Ellerin and Kupferman, JJ.